Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/862,982 filed on June 18, 2019.   

DETAILED ACTION
Claims 1 - 29 are pending in the application.
Claims 1, 14, and 15 are independent.  
This action is Non-final based on a new 35 U.S.C. §103 prior art reference that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claims 5 and 19, the objections are rescinded. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 18, and 19 are rejected over 35 U.S.C. 103 as being unpatentable over Beals (US PG Pub. No. 20170146964) in view of Chinese application Yi et al. (CN 10329242 A), herein “Yi.” 

Regarding claim 15,
Beals teaches a system for detecting a change in performance of a venting system of a heating system comprising: (Abstract: “Identifying errors with home HVAC systems and notifying the homeowner of the error and potential remedial steps can be useful. In some embodiments, a method is provided including receiving, at an electronic device, a temperature value and an airflow value from sensors located at a vent grate of the HVAC system.”) 
a pressure sensor configured to measure a pressure of exhaust (air emitting from HVAC system) of the venting system, (Par. 0009: “The system may include a pressure sensor, the pressure sensor being located in the vent grate of the HVAC system and configured to measure an airflow of air emitting from the HVAC system.” See also Par. 0002.) 
and a control subsystem (home automation system and home automation control unit) configured to determine a difference between the measured exhaust pressure of the venting system and a stored last recorded measurement of the exhaust pressure of the venting system, (Par. 0009: “system and configured to measure a temperature of air emitting from the HVAC system. The system may include a pressure sensor, the pressure sensor being located in the vent grate of the HVAC system and configured to measure an airflow of air emitting from the HVAC system. The system may include a storage device. The system may include an electronic device communicatively coupled to the temperature sensor, the pressure sensor, and the storage device, and the electronic device may include one or more processors and memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions which, when executed by the one or more processors, cause the one or more processors to receive a temperature value from the temperature sensor; receive an airflow value from the pressure sensor; calculate a temperature delta value based on the temperature value and an ambient temperature value; compare the temperature delta value with a predetermined temperature delta threshold value, wherein the predetermined temperature delta threshold value is stored in the storage device; compare the airflow value with a predetermined airflow threshold value, wherein the predetermined airflow threshold value is stored in the storage device; identify, based on at least one of comparing the temperature delta value with the predetermined temperature delta threshold value and comparing the airflow value with the predetermined airflow threshold value, an error with the HVAC system; and send a notification of the error to a user.”) 
	control operation of the heating system based on at least one of the comparison and the determined difference relative to at least one of a plurality of predetermined pressure thresholds. (Par. 0117: “In some embodiments, the television receiver 200 can self-calibrate the HVAC health monitoring system 300. For example, in some embodiments, the television receiver 200 can recognize that after receiving multiple (e.g., 10) airflow values that are acceptable values (i.e., below the upper airflow threshold and above the lower airflow threshold), the television receiver 200 can determine that the HVAC system 500 is in a known good state.” Par. 0129: “At 870, the television receiver 200 can send a notification of the error to a user. In some embodiments, the user can be the homeowner. In some embodiments, the user can be any other user responsible for the maintenance of house 530 or the premises in which the HVAC system 500 is included. The notification can include an alert notifying the user that there is an error, what type of error the HVAC system is experiencing, and/or remedial steps to take in response to the error.” See also Roesler and Beals below that teaches turn off a heating apparatus depending on the exhaust or venting pressure.)
	Beals does not teach comparing the difference between the current and last determine difference of exhaust pressure. However, Yi does teach compare the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system and a last recorded determined difference, (Claim 1: “" T 4, a fan rotation speed V4 operating for t min, when T is T4, the rotating speed V5 operating for t min, wherein V1, <V2, <V3, <V4, <V5, 52) every s seconds detecting one exhaust pressure sensor Pd. The outdoor environment temperature T, setting the target exhaust pressure is Pm, when T is not less than Tl and Pl Pm P2, when TKT (T2, Pm=P3, when T2 T (T 3, Pm=P4, when T3 T (T 4, Pm=P5, when T> T4, Pm=P6, 53) according to the following formula: increasing or reducing external blower fan rotating speed gear outer fan gear number change = difference * E + lambda deviation *D. deviation = Pd-Pm, Lambda deviation = current deviation-previous deviation, the original warp is O, E, D is constant, the adjustment period is s seconds.”  See also Par. 0004.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that monitors various systems using a home automation system and stores a previously and known value of temperature and vent pressure or airflow value of the vent of the HVAC system and compares the stored value of pressure with the current value which then can calibrate the HVAC system or notify a user of a problem as in Beals with comparing a difference of exhaust pressures from the last recorded difference as in Yi in order to have a system of controlling the exhaust fan where the system adjusts the exhaust pressure for a certain range, deviating from this range can be adjusted. (Par. 0002)

Regarding claim 18,
Beals and Yi teach the elements of claim 15 which claim 18 depends. Beals also teaches wherein the control subsystem compares the measured exhaust pressure of the venting system and a minimum pressure threshold, determines whether the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, compares the measured exhaust pressure of the venting system and a maximum pressure threshold when the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, and determines the difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system when the measured exhaust pressure of the venting system is less than the maximum pressure threshold. (Par. 0117: “An electronic device, such as the television receiver 200 shown in FIG. 2 can be used to complete method 700. For example, the television receiver 200 can receive a known good airflow value from pressure sensor 335 located at vent grate 315. An airflow value can be a known good airflow value when the measurement is taken during a known good cycle of the HVAC system 500. For example, when the HVAC system 500 is serviced, it is in a known good state. The HVAC serviceman or the homeowner can utilize a user interface, for example through the television, to calibrate the HVAC health monitoring system 300. For example, the user interface can allow the user to set the HVAC health monitoring system 300 to measure the airflow value at pressure sensor 335, and once television receiver 200 receives the airflow value television receiver 200 can mark the airflow value as a known good airflow value. In some embodiments, the control processor 210a of the television receiver 200 can store the known good airflow value in the storage medium 225. In some embodiments, the television receiver 200 can self-calibrate the HVAC health monitoring system 300. For example, in some embodiments, the television receiver 200 can recognize that after receiving multiple (e.g., 10) airflow values that are acceptable values (i.e., below the upper airflow threshold and above the lower airflow threshold), the television receiver 200 can determine that the HVAC system 500 is in a known good state. The television receiver 200 can then use the next received airflow value as the known good airflow value. In some embodiments, there may be more than one known good airflow value. For example, the known good airflow value may be different when the furnace 510 is actively running than when the air conditioner 520 is actively running In such embodiments, the multiple known good values can be marked accordingly in, for example, the home automation settings database 247. For example, the database can include fields for the known good airflow values that correlate to the active operation of the furnace 510 or the air conditioner 520 as well as information about when the known good value was captured including date, time, and method (e.g., self-captured or through the user interface).”  Par. 0004: “…determining, by the electronic device, the airflow value is below the upper airflow threshold value and above the lower airflow threshold value, indicating the airflow value is an acceptable value…”)  

Regarding claim 19,
Beals and Yi teach the elements of claim 15 which claim 19 depends. Beals also teaches that the control subsystem transmits a diagnostic message to at least one of a display of the heating system and a remote device (Par. 0029: “The display device 160 can be controlled by, for example, a user using a remote control device that can send wired or wireless signals to communicate with the STB 150 and/or display device 160.” See also Par. 0043, 0045, and 0046 that teach control by a remote device.)  and terminates operation of the heating system when the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system is greater than the last recorded difference and the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system exceeds a predetermined high temperature threshold.  (Par. 0004: “The method may further include receiving, at the electronic device, a carbon monoxide value from a carbon monoxide sensor located at the vent grate of the HVAC system, the carbon monoxide value indicating the level of carbon monoxide emitting from the HVAC system. The method may include identifying, by the electronic device, the error as a leak in a heat exchanger based on determining, by the electronic device, the temperature delta value is below the upper temperature delta threshold value and above the lower temperature delta threshold value, indicating the temperature delta value is an acceptable value; determining, by the electronic device, the airflow value is below the upper airflow threshold value and above the lower airflow threshold value, indicating the airflow value is an acceptable value; comparing, by the electronic device, the carbon monoxide value with a predetermined carbon monoxide threshold; and determining, by the electronic device, that the carbon monoxide value is above the predetermined carbon monoxide threshold, indicating the carbon monoxide value is a dangerous level. The method may include alerting the user to vacate the premises. The method may include sending a signal from the electronic device to an electronic window opening device instructing the electronic window opening device to open the window. The method may include receiving, at the electronic device, the ambient temperature value from a second temperature sensor located at the vent grate of the HVAC system.” See also Par. 0006, 0011, 0013, 0082, 0110, 0111, and 0121. Examiner’s Note – Numerous paragraphs in Beals relates the vent airflow with temperature.  See also claim objection above and Kaiser and Roesler below.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beals in view of Yi in further view of Roesler et al. (PG Pub. No. 20040020485), herein “Roesler.” 

Regarding claim 16,
Beals and Yi teach the limitations of claim 15 which claim 16 depends. Beals does not teach terminate operation of a heating system when the exhaust pressure exceeds a threshold.  
However, Roesler does teach that the control subsystem compares the measured exhaust pressure of the venting system and a minimum pressure threshold, determines whether the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, and transmits a diagnostic message to at least one of a display of the heating system (Beals Par. 0114. See also Kaiser below, for claim 17, Par. 0072.) and a remote device and terminates operation of the heating system when the measured exhaust pressure of the venting system is less than the minimum pressure threshold. (Par. 0007: “…the exhaust duct receiving heated gas from a gas-fired burner or the like includes a fixed annular orifice plate extending generally perpendicular to the direction of gas flow having a periphery fixed to an inside surface of the duct and a central opening for maintaining a predetermined minimum fluid pressure drop at a predetermined gas flow rate through the exhaust duct. In a typical application, the exhaust duct is cylindrical and welded at the seam making it difficult to adjust the opening or orifice through the fixed annular orifice plate. A switch mechanism is provided having a pressure sensor on opposed sides of the fixed annular orifice plate which turns the burner off when the pressure drop across the fixed orifice plate drops below a predetermined minimum.” Roesler claim 9: “An exhaust duct system receiving heated gas from a burner comprising an exhaust duct communicating with said burner, a fixed annular orifice plate having an opening therethrough, maintaining a predetermined minimum fluid pressure drop at a predetermined gas flow through said exhaust duct, a generally C-shaped moveable orifice adjustment plate mounted adjacent said fixed annular orifice plate at an upstream side of said fixed annular orifice plate having an opening generally aligned with said opening through said fixed annular orifice plate, an adjustment mechanism connected to said moveable orifice adjustment plate for moving said moveable orifice adjustment plate relative to said fixed annular orifice plate from a retracted position, wherein said opening of said moveable orifice adjustment plate is generally aligned with said opening through said fixed annular orifice plate, to an extended position restricting said opening through said fixed annular orifice plate to adjust an effective opening through said fixed and moveable orifice plates, and a pressure switch mechanism including a pressure sensor on opposed sides of said fixed annular orifice plate turning off said burner when said pressure drop falls below a predetermined minimum.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that monitors various systems using a home automation system and stores a previously and known value of temperature and vent pressure or airflow value of the vent of the HVAC system and compares the stored value of pressure with the current value which then can calibrate the HVAC system or notify a user of a problem as in Beals with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a gas-fired heater that senses pressure in the exhaust duct and turns the burner off if the pressure drops below a minimum value as in Roesler in order to comply with fire prevention code which requires that a requires that the burner be shut off in the event that duct gas (air) is not flowing through the exhaust to prevent a hazardous condition. (Par. 0003)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beals in view of Yi in further view of Kaiser (PG Pub. No. 20170138612). 

Regarding claim 17,
Beals and Yi teach the limitations of claim 15 which claim 17 depends. Beals does not teach termination of the heating system when the exhaust is greater than a maximum pressure. 
However, Kaiser does teach wherein the control subsystem compares the measured exhaust pressure of the venting system and a minimum pressure threshold, determines whether the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, compares the measured exhaust pressure of the venting system and a maximum pressure threshold when the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured exhaust pressure of the venting system is greater than the maximum pressure threshold.  (Par. 0064: “Still referring to FIGS. 1 and 3, in one aspect a pressure sensors S5 placed the heat recovery chamber exhaust 118 and is connected to the controller 1311 in any suitable manner (such as through a wired or wireless connection). The pressure sensors S2 is configured to monitor an exhaust vent pressure of the furnace 2000 and/or heat recovery assembly 100 and send any suitable signal to the controller to turn the furnace off if the exhaust vent pressure exceeds a predetermined pressure and to turn the furnace back on if be exhaust, vent pressure falls below the predetermined pressure. The controller 1311 is configured to, based on the signals from the sensor S2, to turn off the furnace 2000 by interrupting the heat call from the thermostat TSH. In one aspect, a temperature sensor S3 is disposed in the heat recovery chamber exhaust 118 and is connected to the controller 1311 for monitoring the exhaust gas exiting the heat recovery chamber. Where the sensor S3 detects the exhaust gas has a temperature above any suitable predetermined threshold temperature the controller 1311 is configured to, based on the sensor S3 signals, turn off the furnace 2000 by interrupting the heat call from the at TSH. In one aspect, a temperature sensor S1 is disposed in the furnace exhaust 2100/intake 114 and is connected to the controller 1311 for monitoring a temperature of the exhaust gas entering the heat recovery chamber from the furnace 2000 (or in other words monitoring of the exhaust gas exiting the furnace 2000). Where the sensor S1 detects the exhaust gas from the furnace 2000 passing through the intake 114 is below a predetermined temperature threshold the controller 1311 is configured to, based on the sensor S1 signals, turn off the compressor(s) 150, 150A to protect the compressor(s) 150, 150A and substantially prevent freezing of the heat exchange elements 116A, 116B. In one aspect each fluid circuit 120, 120A includes a temperature sensor S5, S6 for monitoring a temperature of the cooling fluid within the respective fluid circuit 120, 120A. The temperature sensors S5, S6 are connected to the controller 1311 and suitable signals to the controller when, for example, a low temperature threshold is met so that the controller 1311 effects a defrosting of the heat exchange elements 116A, 116B in any suitable manner.”  Par. 0077)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that monitors various systems using a home automation system and stores a previously and known value of temperature and vent pressure or airflow value of the vent of the HVAC system and compares the stored value of pressure with the current value which then can calibrate the HVAC system or notify a user of a problem as in Beals with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a heater system that senses exhaust pressure and turns the furnace off if the pressure exceeds a value as in Kaiser in order to protect the compressor and furnace burner. (Par. 0064)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beals in view of Yi in further view of Foulger (US Patent No. 6197219), herein “Foulger.” 

Regarding claim 20,
Beals and Yi teach the limitations of claim 15 which claim 20 depends. Beals and Yi do not teach a PPTC device. 
However, Foulger does teach that at least one polymeric positive temperature coefficient (PPTC) device positioned between the control subsystem and the first pressure sensor.  (Claim 10: “The conducting polymer composite material of claim 1 wherein the composite material is an electrochemical sensor, a semiconductive cable jacket, a positive temperature coefficient device, a temperature sensor, a strand filling compound for electrical power cables, a thermoplastic semiconductive shield for conductor shields and insulation shields on electrical cable, an electrothermal sensor, an electrical shield, high permittivity devices, static charge dissipative flooring or static charge dissipative packaging.  See also Claim 14.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that monitors various systems using a home automation system and stores a previously and known value of temperature and vent pressure or airflow value of the vent of the HVAC system and compares the stored value of pressure with the current value which then can calibrate the HVAC system or notify a user of a problem as in Beals with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a polymer composite material that is a positive temperature cooefficient in a sensor as in Foulger in order to shield and insulate a sensor. (Claim 10.) 


Claims 1, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al. (US PG Pub. No. 20020070611), herein “Cline,” in view of Somary et al. (PG Pub. No. 20170074589), herein “Somar” in further view of Yi. 

Regarding claim 1,
Cline teaches a system for monitoring and controlling operation of a heating system (Abstract: “A control system for a pool and spa.” Par. 0007: “The water circulation system for the pool/spa also includes a heater for warming the pool and/or spa water for the user's comfort. This heater is typically gas-operated, and does not operate properly when the gas pressure is too low. It would therefore improve the reliability and operation of the water circulation system if a technique could be found to monitor the gas pressure and provide a message and/or control signals in the event of a low gas pressure condition.” See also Par. 0015.)  comprising: 
a second pressure sensor configured to measure a pressure of natural gas into the heating system; (Par. 0102: “When the pool filter becomes clogged, the filter pressure rises. As shown in FIG. 1, filter pressure sensors 208A and 208B are mounted in the filter inlet and outlet lines 9 and 10 to monitor the back pressure, i.e. the difference between the input water pressure and the output water pressure, and when it reaches a certain level, the controller causes a warning or error signal to be displayed on the control panel, such as "Back Flush the Filter" or "Clean Filter." Another aspect of this invention is the monitoring of the natural gas supply pressure to the pool heater system.” Par. 0103: “A gas pressure sensor 224 is placed in the gas line to the pool heater 78 to monitor gas pressure. The sensor includes a sending unit which provides a gas pressure signal. Pressure sensors suitable for the purpose are commercially available; one exemplary sensor is marketed by Omega Engineering Inc., Stamford, Conn., as the 30 PSI sensor device, PX182-030-GI. This signal is provided to the controller 402, which is programmed to provide an error message on the display of control panel 102 when pressure reaches a minimum threshold, and also prevents the heater from operating.” Par. 0042: “…gas pressure 224 for the gas supply line 15 to the heater…”) 
a flow sensor configured to measure a flow rate of water into the heating system; (Par. 0040: “The valve output is connected to the input side of the filter pump 80 through water line 8. A water line 9 runs from the pump output to the filter input. The filter output is connected by water line 10 to the heater input.”  Par. 0102: “When the pool filter becomes clogged, the filter pressure rises. As shown in FIG. 1, filter pressure sensors 208A and 208B are mounted in the filter inlet and outlet lines 9 and 10 to monitor the back pressure, i.e. the difference between the input water pressure and the output water pressure, and when it reaches a certain level, the controller causes a warning or error signal to be displayed on the control panel, such as "Back Flush the Filter" or "Clean Filter." Another aspect of this invention is the monitoring of the natural gas supply pressure to the pool heater system.” Par. 0040: “A water line 9 runs from the pump output to the filter input. The filter output is connected by water line 10 to the heater input.”  Examiner’s Note – Monitoring the filter output pressure, is the same as monitoring the water inlet pressure to the heater because the output of the filter is the input to the pool water heater.) 
Cline does not teach the remaining sensors such as exhaust pressure and current of a motor.  However, Somary does teach a furnace that heats water with various sensors and teaches a first pressure sensor configured to measure exhaust pressure of a venting system of the heating system; (Par. 0071: “Various sensors are provided in system 3, which are placed at selected furnace components. For example, the gas system 710 includes a backfill gas dew point sensor 810. The cooling system 730 includes a gas blower motor vibration sensor 830. The hot zone 740 includes six power feed water temperature sensors 840-1, heating power current and voltage sensors 840-2, a vessel water temperature sensor 840-3, and a front head water temperature sensor 840-4. The pumping system 760 includes a roughing pump exhaust pressure sensor 860-1, a roughing pump oil temperature sensor 860-2, a holding pump oil temperature sensor 860-3, a diffusion pump water outlet temperature sensor 860-4, a diffusion pump water inlet temperature sensor 860-5, a diffusion pump power monitor 860-6, a diffusion pump oil temperature sensor 860-7, and pump hour meters 860-8. The atmospheric monitoring system 780 includes temperature and humidity sensors 880.” Par. 0052: “an exhaust pressure sensor”) 
a current sensor configured to measure current of an electric motor of the heating system; (Par. 0045: “The system 1 may include a variety of sensors 200 that are communicatively coupled to a furnace component including, for example, a door wall temperature sensor, a roughing pump oil temperature sensor, a holding pump oil temperature sensor, a blower vibration sensor, a blower amperage sensor, a dew point measurement sensor, a power feed through water temperature sensor (i.e., a temperature sensor, such as a thermocouple, positioned in a water stream exiting a power terminal of the furnace), a diffusion pump water temperature sensor, a differential pressure roughing pump sensor, a diffusion pump oil temperature sensor, a diffusion pump power meter sensor, a furnace ohm meter sensor, an arc detection sensor, a furnace voltage sensor, a pumping time to cross over sensor (i.e., a sensor, which includes a timer, that measures the time from the initiation of a pumping cycle to the time when pressure within the furnace crosses over a threshold pressure or level required to heat a part within the furnace), a furnace amperage sensor, a heating element resistance sensor, a heating power current sensor, a heating power voltage sensor, a vessel water temperature sensor, a front head water temperature sensor, a heat loss sensor, a pumping down time sensor, a leak-up rate sensor, a valve integrity sensor, a pump vibration sensor, a pressure drop heat exchanger sensor, a pump amperage sensor, a cooling water circuit outlet temperature sensor, an incoming water temperature sensor, a mechanical pump oil temperature sensor, a diffusion pump heating power sensor, a mechanical pump exhaust back pressure sensor, an ambient temperature sensor, an ambient humidity sensor, an ambient barometric pressure sensor, an inert gas supply dew point sensor, a furnace temperature sensor, a furnace pressure sensor, a vacuum level sensor, a heating element voltage sensor, a heating element amperage sensor, a furnace run status sensor (e.g., in cycle status, cycle hold status, out of cycle status), a mechanical pump run contactor sensor, a furnace heat enable contactor sensor, a resistance to ground sensor, an O-ring seal sensor, and/or an open-circuit detector sensor.”) 
and a control subsystem configured to: (Par. 0059: “The local terminal 400 may include, for example, a user interface 410, data reader 430, and/or a data transmitter 440. In alternative embodiments, the local terminal 400 may also include a furnace controller 420.”) 
compare each of the measurements of the first pressure sensor, the second pressure sensor, the current sensor, and the flow sensor with at least one of a plurality of measurement thresholds, and control operation of the heating system based on at least one of the comparisons. (Par. 0013 – 0016: “[0013] The method may include sensing parameters associated with operation of furnace components with a plurality of sensors connected to a corresponding plurality of furnace components. After sensing, the method may include generating signals that may be representative of the sensed parameters with the plurality of sensors. The method may further include receiving the signals from each sensor at a computer system. The computer system may be associated with the furnace and may be programmed to perform the following steps; [0014] i. converting the signals from each sensor into a plurality of data elements; [0015] ii. selecting representative data elements from each of the plurality of data elements, the representative data elements being indicative of a parameter associated with operation of one or more of the furnace components; and [0016] iii. analyzing the representative data elements by a predictive maintenance process or routine selected from the group consisting of a trend process, a rate of change process, a predetermined value comparison process, and a combination thereof.”  Par. 0088: “a business rule for a certain sensor may encompass comparing sensor data from a furnace component sensor to a value (e.g., a reference value from historical data) where: (1) if the sensor data exceeds the value, the operability of the furnace component is satisfactory; (2) if the sensor data substantially matches the value, the operability of the furnace component is under caution; and (3) if the sensor data is less than the value, the operability of the furnace component is in danger. Persons having ordinary skill in the art may recognize, based on the present application, that a variety of business rules may be developed for different sensors and may include ranges, threshold values, maximum values, and/or minimum values.” See also Cline Par. 0014: “The controller system can issue a warning message or prevent normal operation of the pool and spa system if the controller system detects that the emergence switch system is not connected.”  Examiner’s Note - Numerous paragraphs in Cline also teach a controller that uses the sensor data and controls the pool/spa therein. Cline also teaches in several paragraphs threshold values and controlling the system based on the threshold.  Par. 0015 and claim 35.) 
Cline and Somar do not teach the amended portion of comparing the difference between the current and last determine difference of exhaust pressure. However, Yi does teach compare the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system and a last recorded determined difference, (Claim 1: “" T 4, a fan rotation speed V4 operating for t min, when T is T4, the rotating speed V5 operating for t min, wherein V1, <V2, <V3, <V4, <V5, 52) every s seconds detecting one exhaust pressure sensor Pd. The outdoor environment temperature T, setting the target exhaust pressure is Pm, when T is not less than Tl and Pl Pm P2, when TKT (T2, Pm=P3, when T2 T (T 3, Pm=P4, when T3 T (T 4, Pm=P5, when T> T4, Pm=P6, 53) according to the following formula: increasing or reducing external blower fan rotating speed gear outer fan gear number change = difference * E + lambda deviation *D. deviation = Pd-Pm, Lambda deviation = current deviation-previous deviation, the original warp is O, E, D is constant, the adjustment period is s seconds.”  See also Par. 0004. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi in order to have a system of controlling the exhaust fan where the system adjusts the exhaust pressure for a certain range, deviating from this range can be adjusted. (Par. 0002)


Regarding claim 9,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 9 depends. Cline also teaches that the control subsystem compares the measured pressure of natural gas into the heating system and a minimum pressure threshold, determines whether the measured pressure of the natural gas into the heating system is greater than the minimum pressure threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured pressure of the natural gas into the heating system is less than the minimum pressure threshold. (Par. 0015: “In accordance with another aspect of the invention, the pool and spa service system includes a gas pressure sensor mounted in the natural gas line running to the water heater. The sensor provides gas pressure signals which are monitored by the controller system. If the gas pressure is below a threshold pressure, e.g. a minimum pressure for reliable heater operation, the system will shut down the heater, and provide a warning message on the control panel display. The service system also includes water pressure sensing to monitor the filter backpressure, and provide a warning message on the control panel display in the event the backpressure indicates that the filter needs service.” Par. 0007: “It would therefore improve the reliability and operation of the water circulation system if a technique could be found to monitor the gas pressure and provide a message and/or control signals in the event of a low gas pressure condition.” See also Par. 0103.) 

Regarding claim 13,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 13 depends. Cline also teaches a removable memory module, the removable memory module (Par. 0060: “By use of this circuit board arrangement, the labor involved in wiring a given installation is substantially reduced, and the circuit board can be easily removed for servicing, if necessary.” Claim 53: “A method of assembling and programming a circuit board assembly for a bathing pool controller system, comprising: providing a circuit board configured for in-circuit-programming; populating the board with electronic circuit devices; installing an in-circuit-programmable microprocessor device on the circuit board; connecting the board to a programmer device using electrical connections; loading a program into a nonvolatile memory of the microprocessor device from the programmer device; powering up the circuit board; and verifying the proper functioning of the circuit board with the microcomputer.”)    being configured to store the measurements of the first pressure sensor, the second pressure sensor, the current sensor, the flow sensor and the plurality of measurement thresholds, and store a diagnostic history of the heating system based on a least one of the comparisons of the measurements of the first pressure sensor, the second pressure sensor, the current sensor, and the flow sensor with the plurality of measurement thresholds.  (Claim 40: “The method of claim 38 further including the step of storing test outcome indicating data in a nonvolatile memory…”  Examiner’s Note – Beals may also teach storing sensor values in memory in Par. 0010; and Beals may also teach that the memory is removable as in paragraph 0140. Also, Zacharchuk, used for claims 11 and 12 below may also teach storing data fields in memory in paragraphs 0146 and 0161.) 

Regarding claim 14,
Cline, Somary, and Yi teach the limitations of claim 1 which parallel most of the limitations in claim 14.  Somary also teaches transmits a diagnostic message to at least one of a display of the heating system (Par. 0007: “During operation, the local terminal may communicate with a remote server that may allow third parties, such as field service technicians, to also monitor the health and status of the various furnace components and check sensors at the furnace to: provide error detection, check or scan for current faults and errors, perform diagnostic service and repair, and provide preventative and proactive maintenance, as needed. The local terminal may also communicate with a remote server to allow certain third parties to monitor furnace performance and maintenance data for all furnaces that may be connected to the remote server of the system. Here and throughout the Specification and Claims the term "local terminal" means a computing device that is located on or adjacent to the furnace to which it is connected.” See also Par. 0061) and terminating operation of the heating system. Par. 0034 “The furnace 100 may include a control system 120 that is located at the furnace 100 and communicates with the various systems and components located at the vacuum furnace that may be electronically manipulated (e.g., modulated, activated, or deactivated). For instance, the control system 120 may include various components 121, such as circuitry that allows a user to initiate electrical activation of the furnace, temperature adjustment, and/or pump initiation. The control system 120 may also include a transceiver for receiving instructions from a transmitter and locally controlling components of the furnace 100 according to such instructions. In addition, the control system 120 may include circuitry to locally power down or deactivate the furnace 100.” See also Par. 0061.) 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Roesler et al. (PG Pub. No. 20040020485), herein “Roesler.”

Regarding claim 2,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 2 depends. Somary also teaches transmits a diagnostic message to at least one of a display of the heating system (Par. 0007: “During operation, the local terminal may communicate with a remote server that may allow third parties, such as field service technicians, to also monitor the health and status of the various furnace components and check sensors at the furnace to: provide error detection, check or scan for current faults and errors, perform diagnostic service and repair, and provide preventative and proactive maintenance, as needed. The local terminal may also communicate with a remote server to allow certain third parties to monitor furnace performance and maintenance data for all furnaces that may be connected to the remote server of the system. Here and throughout the Specification and Claims the term "local terminal" means a computing device that is located on or adjacent to the furnace to which it is connected.” See also Par. 0061 and Par. 0034 “…power down…”) They do not teach terminating operation of a heating system when the exhaust pressure exceeds a threshold.  However, Roesler does teach that the control subsystem compares the measured exhaust pressure of the venting system and a minimum pressure threshold, determines whether the measured exhaust pressure of the venting system is greater than the minimum pressure threshold (See also Beals used in claim 15 rejection Par. 0114. See also Kaiser for claim 17 Par. 0072.)  and a remote device and terminates operation of the heating system when the measured exhaust pressure of the venting system is less than the minimum pressure threshold. (Par. 0007: “…the exhaust duct receiving heated gas from a gas-fired burner or the like includes a fixed annular orifice plate extending generally perpendicular to the direction of gas flow having a periphery fixed to an inside surface of the duct and a central opening for maintaining a predetermined minimum fluid pressure drop at a predetermined gas flow rate through the exhaust duct. In a typical application, the exhaust duct is cylindrical and welded at the seam making it difficult to adjust the opening or orifice through the fixed annular orifice plate. A switch mechanism is provided having a pressure sensor on opposed sides of the fixed annular orifice plate which turns the burner off when the pressure drop across the fixed orifice plate drops below a predetermined minimum.” Roesler claim 9: “An exhaust duct system receiving heated gas from a burner comprising an exhaust duct communicating with said burner, a fixed annular orifice plate having an opening therethrough, maintaining a predetermined minimum fluid pressure drop at a predetermined gas flow through said exhaust duct, a generally C-shaped moveable orifice adjustment plate mounted adjacent said fixed annular orifice plate at an upstream side of said fixed annular orifice plate having an opening generally aligned with said opening through said fixed annular orifice plate, an adjustment mechanism connected to said moveable orifice adjustment plate for moving said moveable orifice adjustment plate relative to said fixed annular orifice plate from a retracted position, wherein said opening of said moveable orifice adjustment plate is generally aligned with said opening through said fixed annular orifice plate, to an extended position restricting said opening through said fixed annular orifice plate to adjust an effective opening through said fixed and moveable orifice plates, and a pressure switch mechanism including a pressure sensor on opposed sides of said fixed annular orifice plate turning off said burner when said pressure drop falls below a predetermined minimum.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a gas-fired heater that senses pressure in the exhaust duct and turns the burner off if the pressure drops below a minimum value as in Roesler in order to comply with fire prevention code which requires that a requires that the burner be shut off in the event that duct gas (air) is not flowing through the exhaust to prevent a hazardous condition. (Par. 0003)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in view of Yi in further view of Kaiser (PG Pub. No. 20170138612).

Regarding claim 3,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 3 depends. They do not teach termination operation of a heating system when the exhaust pressure exceeds a threshold.  However, Kaiser does teach wherein the control subsystem compares the measured exhaust pressure of the venting system and a minimum pressure threshold, determines whether the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, compares the measured exhaust pressure of the venting system and a maximum pressure threshold when the measured exhaust pressure of the venting system is greater than the minimum pressure threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured exhaust pressure of the venting system is greater than the maximum pressure threshold.  (Par. 0064: “Still referring to FIGS. 1 and 3, in one aspect a pressure sensors S5 placed the heat recovery chamber exhaust 118 and is connected to the controller 1311 in any suitable manner (such as through a wired or wireless connection). The pressure sensors S2 is configured to monitor an exhaust vent pressure of the furnace 2000 and/or heat recovery assembly 100 and send any suitable signal to the controller to turn the furnace off if the exhaust vent pressure exceeds a predetermined pressure and to turn the furnace back on if be exhaust, vent pressure falls below the predetermined pressure. The controller 1311 is configured to, based on the signals from the sensor S2, to turn off the furnace 2000 by interrupting the heat call from the thermostat TSH. In one aspect, a temperature sensor S3 is disposed in the heat recovery chamber exhaust 118 and is connected to the controller 1311 for monitoring the exhaust gas exiting the heat recovery chamber. Where the sensor S3 detects the exhaust gas has a temperature above any suitable predetermined threshold temperature the controller 1311 is configured to, based on the sensor S3 signals, turn off the furnace 2000 by interrupting the heat call from the at TSH. In one aspect, a temperature sensor S1 is disposed in the furnace exhaust 2100/intake 114 and is connected to the controller 1311 for monitoring a temperature of the exhaust gas entering the heat recovery chamber from the furnace 2000 (or in other words monitoring of the exhaust gas exiting the furnace 2000). Where the sensor S1 detects the exhaust gas from the furnace 2000 passing through the intake 114 is below a predetermined temperature threshold the controller 1311 is configured to, based on the sensor S1 signals, turn off the compressor(s) 150, 150A to protect the compressor(s) 150, 150A and substantially prevent freezing of the heat exchange elements 116A, 116B. In one aspect each fluid circuit 120, 120A includes a temperature sensor S5, S6 for monitoring a temperature of the cooling fluid within the respective fluid circuit 120, 120A. The temperature sensors S5, S6 are connected to the controller 1311 and suitable signals to the controller when, for example, a low temperature threshold is met so that the controller 1311 effects a defrosting of the heat exchange elements 116A, 116B in any suitable manner.”  Par. 0077)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a heater system that senses exhaust pressure and turns the furnace off if the pressure exceeds a value as in Kaiser in order to protect the compressor and furnace burner. (Par. 0064)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in view of Yi. 

Regarding claim 4,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 4 depends. They do not teach the details of the exhaust pressure analysis of thresholds, comparing the difference of a measuring and recorded exhaust pressure, and controlling the heating system based on the comparison.  However, Beals does teach the elements that are rejected in claims 15 and 18. See rejections for claim 15 and 18 above which mirror those elements in claim 4. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi in order to have a system of controlling the exhaust fan where the system adjusts the exhaust pressure for a certain range, deviating from this range can be adjusted. (Par. 0002)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in view of Yi in further view of Beals. 

Regarding claim 5,
Cline, Somary, and Yi teach the limitations of claim 4 which claim 5 depends.  
Beals teaches these elements are rejected in claim 19 and teaches that the control subsystem transmits a diagnostic message to at least one of a display of the heating system and a remote device.  (Par. 0029: “The display device 160 can be controlled by, for example, a user using a remote control device that can send wired or wireless signals to communicate with the STB 150 and/or display device 160.” See also Par. 0043, 0045, and 0046 that teach control by a remote device.)  and terminates operation of the heating system when the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system is greater than the last recorded difference and the determined difference between the measured exhaust pressure of the venting system and the stored last recorded measurement of the exhaust pressure of the venting system exceeds a predetermined high temperature threshold.  (Par. 0004: “The method may further include receiving, at the electronic device, a carbon monoxide value from a carbon monoxide sensor located at the vent grate of the HVAC system, the carbon monoxide value indicating the level of carbon monoxide emitting from the HVAC system. The method may include identifying, by the electronic device, the error as a leak in a heat exchanger based on determining, by the electronic device, the temperature delta value is below the upper temperature delta threshold value and above the lower temperature delta threshold value, indicating the temperature delta value is an acceptable value; determining, by the electronic device, the airflow value is below the upper airflow threshold value and above the lower airflow threshold value, indicating the airflow value is an acceptable value; comparing, by the electronic device, the carbon monoxide value with a predetermined carbon monoxide threshold; and determining, by the electronic device, that the carbon monoxide value is above the predetermined carbon monoxide threshold, indicating the carbon monoxide value is a dangerous level. The method may include alerting the user to vacate the premises. The method may include sending a signal from the electronic device to an electronic window opening device instructing the electronic window opening device to open the window. The method may include receiving, at the electronic device, the ambient temperature value from a second temperature sensor located at the vent grate of the HVAC system.” See also Par. 0006, 0011, 0013, 0082, 0110, 0111, and 0121. Examiner’s Note – Numerous paragraphs in Beals relates the vent airflow with temperature.  See also claim objection above and Kaiser and Roesler below.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with termination of an operation when the exhaust pressure or the difference exceeds a threshold as in Beals in order to have health monitoring device with a pressure sensor. (Par. 0077) 

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Aeberhard (US PG Pub. No. 20190212022), herein “Aeberhard.” 

Regarding claim 6,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 6 depends. They do not teach the current of the motor is less than a lower limit threshold value.  However, Aeberhard does teach wherein the control subsystem compares the measured current of the electric motor of the heating system and a minimum current threshold, determines whether the measured current of the electric motor of the heating system is greater than the minimum current threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured current of the electric motor of the heating system is less than the minimum current threshold. (Par. 0047: “In step S2, the HVAC controller 22 or its data logger 240, respectively, stores the operational data values in a local data storage 23, e.g. in a data memory of the HVAC controller 22, HVAC device 6, or HVAC actuator 2, respectively, defined for storing operational data values. Depending on the type of operational data or sensor, respectively, the operational data values are stored with a time stamp including the current date and/or time. Some operational data values are stored as a series in a sequence of consecutive operational data values. The length, i.e. number of entries, of a sequence and/or the sampling period (sampling frequency) depend on the particular type of sensor or operational data value and the amount of memory available at the HVAC device 6, 6′, 6″, HVAC controller 22, 22′ or HVAC actuator 2, 2′, respectively. To conserve memory space, some operational data values, particularly sensor measurement values, are stored only, if their value exceeds a stored maximum value and/or if it is below a stored minimum value of the respective type of operational data value or sensor, whereby the stored minimum and maximum values are predefined threshold values or previously determined and recorded operational data values. Examples of different types of operational data values, sensor measurement values, data and measurement sequences and maximum/minimum values include flow rates ϕ, fluid entry temperatures T1, fluid exit temperatures T2, differential pressure values (e.g. over air filter, valves, etc.), glycol concentration in fluid, motor current, motor torque, torque at end stops, motor voltage levels (reached minimum and maximum voltage levels), motor position, motor torque or current values at specific positions or position ranges, motor speed, motor temperature, motor movement direction, motor movement duration, differential pressures at valves and dampers, speed of a pump or fan, power of pump or fan, valve or damper positions, positions of other actuated parts, humidity, temperature of printed circuit board (PCB) (reached minimum and maximum temperature levels), and/or state of supercap. Other operational data values are stored as an accumulated value (running total), for example, duration of motor operation, or the occurrence of specific events or actions are counted in respective counters, e.g. number of motor movements, number of motor rotations, number of motor turn on/off events, number of power failures, number of watching resets, number of watchdog activations, number of firmware changes, number of configuration changes, number of changes of direction of the motor, number of movements to end stop, number of movements to end stop under overload, and/or the number of overload events, specifically, the number of events when the motor temperature exceeds a motor threshold temperature, when the motor current exceeds a motor current threshold, and/or when the actuator power exceeds a maximum actuator power. For lifecycle control, as one-time events, a bit is set in the HVAC controller 22 when the actuator 2 has passed quality tests after manufacturing, another bit is set by the controller 22 at the first time when the HVAC actuator 2 is connected to power, in the field, i.e. after the quality tests. Moreover a counter is provided for representing the actuator's 2 total duration of operation, in increments of several hours, e.g. every three hours.” Par. 0052: “In the present context, diagnosis goes beyond mere fault detection based on a direct comparison of a sensor reading to predetermined threshold value, but rather relates to the identification of the nature and probable cause of problems, failures, malfunctioning, and critical conditions of HVAC devices, 6, 6′, 6″, HVAC actuators 2,2′ and associated HVAC system components, based on an analysis of a plurality of HVAC data reporting messages received from a plurality of HVAC controllers 22.”  Par. 0056: “A performance diagnosis indicative of an HVAC device 6, 6′, 6″, e.g. an HVAC actuator 2, 2′, operating outside the range of expected normal operations, i.e. an HVAC device 6, 6′, 6″ or HVAC actuator 2, 2′ with a performance below one or more performance thresholds, may be generated by the cloud-based computer system 4 as a diagnosis message including an abnormal operations alert message. Similarly, an end-of-life diagnosis for an HVAC device 6, 6′, 6″ or an HVAC actuator 2, 2′ or related HVAC system components may be generated by the cloud-based computer system 4 as a diagnosis message including an end-of-life alert message.”    See also Abstract, Par. 0042, and figure 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with HVAC system that monitors parameters such as motor current and if the sensed values is below a minimum value than send a message to mobile device as in Aeberhard in order to monitor an HVAC system and send messages to a remote system so that abnormal operations can be diagnosed and possibly determine end-of-life of the HVAC system. (Par. 0012 – 0014)

Regarding claim 7,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 7 depends. They do not teach the current of the motor is less than a lower limit threshold value or above a maximum threshold.  However, Aeberhard does teach the control subsystem compares the measured current of the electric motor of the heating system and a minimum current threshold, determines whether the measured current of the electric motor of the heating system is greater than the minimum current threshold, compares the measured current of the electric motor of the heating system and a maximum current threshold when the measured current of the electric motor of the heating system is greater than the minimum current threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured current of the electric motor of the heating system is greater than the maximum current threshold. (Par. 0047: “In step S2, the HVAC controller 22 or its data logger 240, respectively, stores the operational data values in a local data storage 23, e.g. in a data memory of the HVAC controller 22, HVAC device 6, or HVAC actuator 2, respectively, defined for storing operational data values. Depending on the type of operational data or sensor, respectively, the operational data values are stored with a time stamp including the current date and/or time. Some operational data values are stored as a series in a sequence of consecutive operational data values. The length, i.e. number of entries, of a sequence and/or the sampling period (sampling frequency) depend on the particular type of sensor or operational data value and the amount of memory available at the HVAC device 6, 6′, 6″, HVAC controller 22, 22′ or HVAC actuator 2, 2′, respectively. To conserve memory space, some operational data values, particularly sensor measurement values, are stored only, if their value exceeds a stored maximum value and/or if it is below a stored minimum value of the respective type of operational data value or sensor, whereby the stored minimum and maximum values are predefined threshold values or previously determined and recorded operational data values. Examples of different types of operational data values, sensor measurement values, data and measurement sequences and maximum/minimum values include flow rates ϕ, fluid entry temperatures T1, fluid exit temperatures T2, differential pressure values (e.g. over air filter, valves, etc.), glycol concentration in fluid, motor current, motor torque, torque at end stops, motor voltage levels (reached minimum and maximum voltage levels), motor position, motor torque or current values at specific positions or position ranges, motor speed, motor temperature, motor movement direction, motor movement duration, differential pressures at valves and dampers, speed of a pump or fan, power of pump or fan, valve or damper positions, positions of other actuated parts, humidity, temperature of printed circuit board (PCB) (reached minimum and maximum temperature levels), and/or state of supercap. Other operational data values are stored as an accumulated value (running total), for example, duration of motor operation, or the occurrence of specific events or actions are counted in respective counters, e.g. number of motor movements, number of motor rotations, number of motor turn on/off events, number of power failures, number of watching resets, number of watchdog activations, number of firmware changes, number of configuration changes, number of changes of direction of the motor, number of movements to end stop, number of movements to end stop under overload, and/or the number of overload events, specifically, the number of events when the motor temperature exceeds a motor threshold temperature, when the motor current exceeds a motor current threshold, and/or when the actuator power exceeds a maximum actuator power. For lifecycle control, as one-time events, a bit is set in the HVAC controller 22 when the actuator 2 has passed quality tests after manufacturing, another bit is set by the controller 22 at the first time when the HVAC actuator 2 is connected to power, in the field, i.e. after the quality tests. Moreover a counter is provided for representing the actuator's 2 total duration of operation, in increments of several hours, e.g. every three hours.” Par. 0052: “In the present context, diagnosis goes beyond mere fault detection based on a direct comparison of a sensor reading to predetermined threshold value, but rather relates to the identification of the nature and probable cause of problems, failures, malfunctioning, and critical conditions of HVAC devices, 6, 6′, 6″, HVAC actuators 2,2′ and associated HVAC system components, based on an analysis of a plurality of HVAC data reporting messages received from a plurality of HVAC controllers 22.”  Par. 0056: “A performance diagnosis indicative of an HVAC device 6, 6′, 6″, e.g. an HVAC actuator 2, 2′, operating outside the range of expected normal operations, i.e. an HVAC device 6, 6′, 6″ or HVAC actuator 2, 2′ with a performance below one or more performance thresholds, may be generated by the cloud-based computer system 4 as a diagnosis message including an abnormal operations alert message. Similarly, an end-of-life diagnosis for an HVAC device 6, 6′, 6″ or an HVAC actuator 2, 2′ or related HVAC system components may be generated by the cloud-based computer system 4 as a diagnosis message including an end-of-life alert message.”    See also Abstract, Par. 0042, 0048, 0060 (“…if a minimum value of motor current or torque value is reached…”, 0080, and figure 1.)

Regarding claim 8,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 8 depends. They do not teach sensing and determining if a flow rate is above a minimum threshold and then send a message.   However, Aeberhard does teach the control subsystem compares the measured flow rate of water into the heating system and a minimum flow rate threshold, determines whether the measured flow rate of water into the heating system is greater than the minimum flow rate threshold, and transmits a diagnostic message to at least one of a display of the heating system and a remote device and terminates operation of the heating system when the measured flow rate of water into the heating system is less than the minimum flow rate threshold.  (Par. 0047: “In step S2, the HVAC controller 22 or its data logger 240, respectively, stores the operational data values in a local data storage 23, e.g. in a data memory of the HVAC controller 22, HVAC device 6, or HVAC actuator 2, respectively, defined for storing operational data values. Depending on the type of operational data or sensor, respectively, the operational data values are stored with a time stamp including the current date and/or time. Some operational data values are stored as a series in a sequence of consecutive operational data values. The length, i.e. number of entries, of a sequence and/or the sampling period (sampling frequency) depend on the particular type of sensor or operational data value and the amount of memory available at the HVAC device 6, 6′, 6″, HVAC controller 22, 22′ or HVAC actuator 2, 2′, respectively. To conserve memory space, some operational data values, particularly sensor measurement values, are stored only, if their value exceeds a stored maximum value and/or if it is below a stored minimum value of the respective type of operational data value or sensor, whereby the stored minimum and maximum values are predefined threshold values or previously determined and recorded operational data values. Examples of different types of operational data values, sensor measurement values, data and measurement sequences and maximum/minimum values include flow rates ϕ, fluid entry temperatures T1, fluid exit temperatures T2, differential pressure values (e.g. over air filter, valves, etc.), glycol concentration in fluid, motor current, motor torque, torque at end stops, motor voltage levels (reached minimum and maximum voltage levels), motor position, motor torque or current values at specific positions or position ranges, motor speed, motor temperature, motor movement direction, motor movement duration, differential pressures at valves and dampers, speed of a pump or fan, power of pump or fan, valve or damper positions, positions of other actuated parts, humidity, temperature of printed circuit board (PCB) (reached minimum and maximum temperature levels), and/or state of supercap. Other operational data values are stored as an accumulated value (running total), for example, duration of motor operation, or the occurrence of specific events or actions are counted in respective counters, e.g. number of motor movements, number of motor rotations, number of motor turn on/off events, number of power failures, number of watching resets, number of watchdog activations, number of firmware changes, number of configuration changes, number of changes of direction of the motor, number of movements to end stop, number of movements to end stop under overload, and/or the number of overload events, specifically, the number of events when the motor temperature exceeds a motor threshold temperature, when the motor current exceeds a motor current threshold, and/or when the actuator power exceeds a maximum actuator power. For lifecycle control, as one-time events, a bit is set in the HVAC controller 22 when the actuator 2 has passed quality tests after manufacturing, another bit is set by the controller 22 at the first time when the HVAC actuator 2 is connected to power, in the field, i.e. after the quality tests. Moreover a counter is provided for representing the actuator's 2 total duration of operation, in increments of several hours, e.g. every three hours.” Par. 0052: “In the present context, diagnosis goes beyond mere fault detection based on a direct comparison of a sensor reading to predetermined threshold value, but rather relates to the identification of the nature and probable cause of problems, failures, malfunctioning, and critical conditions of HVAC devices, 6, 6′, 6″, HVAC actuators 2,2′ and associated HVAC system components, based on an analysis of a plurality of HVAC data reporting messages received from a plurality of HVAC controllers 22.”  Par. 0056: “A performance diagnosis indicative of an HVAC device 6, 6′, 6″, e.g. an HVAC actuator 2, 2′, operating outside the range of expected normal operations, i.e. an HVAC device 6, 6′, 6″ or HVAC actuator 2, 2′ with a performance below one or more performance thresholds, may be generated by the cloud-based computer system 4 as a diagnosis message including an abnormal operations alert message. Similarly, an end-of-life diagnosis for an HVAC device 6, 6′, 6″ or an HVAC actuator 2, 2′ or related HVAC system components may be generated by the cloud-based computer system 4 as a diagnosis message including an end-of-life alert message.”    See also Abstract, Par. 0002, 0019, 0029, 0042, 0048, 0072, 0080, 0081, and figure 1.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Foulger (US Patent No. 6197219), herein “Foulger.” 

Regarding claim 10,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 10 depends. They do not teach a PPTC device. 
However, Foulger does teach that at least one polymeric positive temperature coefficient (PPTC) device positioned between the control subsystem and at least one of the first pressure sensor, the second pressure sensor, the current sensor and the flow sensor.  (Claim 10: “The conducting polymer composite material of claim 1 wherein the composite material is an electrochemical sensor, a semiconductive cable jacket, a positive temperature coefficient device, a temperature sensor, a strand filling compound for electrical power cables, a thermoplastic semiconductive shield for conductor shields and insulation shields on electrical cable, an electrothermal sensor, an electrical shield, high permittivity devices, static charge dissipative flooring or static charge dissipative packaging.  See also Claim 14.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with a polymer composite material that is a positive temperature cooefficient in a sensor as in Foulger in order to shield and insulate a sensor. (Claim 10.) 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Zacharchuk et al. (US PG Pub. No. 20140001977), herein “Zacharchuk.” 

Regarding claim 11,
Cline and Somary teach the limitations of claim 1 which claim 11 depends. Cline also teaches that the control subsystem generates a graphic user interface, the graphic user interface being displayed on at least one of a display of the heating system and a remote device and comprising a plurality of input fields for configuring at least one of a temperature threshold of a pool or spa, an energy consumption threshold of the pool or spa, and the temperature threshold of the 
pool or spa relative to the energy consumption threshold of the pool or spa, (Par. 0048: “FIG. 4 illustrates the master control panel 102, which in this exemplary embodiment includes an LCD or other display 102A, panel switches 102B and indicator lights 102C. This panel 102 includes a display for displaying to the operator various status information and messages, and controls which permit the operator to enter commands or input data to the system 100. The switches accept user commands and inputs, to initiate system actions or enter information into the controller 100. For example, the switches or buttons can include up and down buttons for temperature control and programming, a filter button for activating the filter pump, a light button for controlling the pool and spa lights, a spa button which controls the valves 70 and 72, turns on the spa jet pump, and turns off the cleaner pump if the system is so equipped, a heater enable button to enable operation of the heater, a program button to put the system in a programming mode, and five auxiliary buttons which can be used for such features as the cleaner pump, yard lights, an auxiliary valve, a fiber optic decorative lighting system and an auxiliary pump.”  See also Par. 0015 and 0042.) 
	Cline, Somary, and Yi do not teach an energy consumption in claim 11 and of the override command as cited in claim 12.  However, Zacharchuk does teach that the system transmits an alert when at least one of the temperature threshold of the pool or spa is exceeded, the energy consumption threshold of the pool or spa is exceeded, and the temperature threshold of the pool or spa relative to the energy consumption threshold of the pool or spa is exceeded, the alert being transmitted to and displayed by at least one of the display of the heating system and the remote device. (Claim 10 – 12: “wherein the broadcast controller is operable to receive data regarding the power consumption of the loads of each of the independent units, the broadcast controller operable to transmit the information regarding the power consumption of the loads via the network. 11. The load control system of claim 10, wherein at least one of the independent units comprises a power meter operable to measure the power consumption of the loads of the at least one of the independent units, the power meter adapted to be associated with the broadcast controller and to transmit the information regarding the power consumption of the loads of the at least one of the independent units to the broadcast controller. 12. The load control system of claim 10, wherein at least one of the energy controllers comprises an internal power metering circuit operable to measure the power consumption of the load being controlled by the at least one of the energy controllers, the energy controller operable to transmit the information regarding the power consumption of the load to the broadcast controller.”  See also Par. 0059. Par. 0012: “a motor control units for controlling a motor load, such as a ceiling fan or an exhaust fan; a drive unit for controlling a motorized window treatment or a motorized projection screen; motorized interior or exterior shutters; a thermostat for a heating and/or cooling system; a temperature control device for controlling a setpoint temperature of an HVAC systems; an air conditioner; a compressor; an electric baseboard heater controller; a controllable damper; a variable air volume controller; a fresh air intake controller; a ventilation controller; a hydraulic valve for a radiator or radiant heating system; a humidity control unit; a humidifier; a dehumidifier; a water heater; a boiler controller; a pool pump; a refrigerator; a freezer; a TV or computer monitor; a video camera; an audio system or amplifier; an elevator; a power supply; a generator; an electric charger, such as an electric vehicle charger; an energy storage system; and an alternative energy controller.”  Par. 0051: “The occupancy sensors 260, 360, the daylight sensor 370, and the temperature sensor 270 provide for automatic control of the various loads of the first and second independent units 110, 112, while the remote controls 250, 350 allow for manual override of the automatic control of the loads. The first and second independent units 110, 112 may comprise additional energy controllers and commanders. In addition, the load control system 100 may comprise additional independent units.” See also Par. 0066 and 0072. Par. 0139: “In addition, the tablet 185 may display configuration screens (not shown) to allow the user to configure and adjust the values of the operating characteristics of the condition yellow, orange, and red demand response modes. For example, the user may adjust the demand response setback and the fade time according to which the dimmer switches in the hallways will dim the controlled lighting loads in the condition yellow demand response mode. In addition, the user may be able to select which of the condition yellow, orange, or red demand response modes are selected when the electricity price from the time-of-day pricing information exceeds the pricing threshold or when the total power consumption exceeds the peak power threshold in the peak demand charge management procedure. After configuring the operating characteristics, the tablet 185 transmits the new operating characteristics to the broadcast controller 180, which in turn transmits digital messages including the new operating characteristics to the energy controllers of the independent units 110, 112. The energy controllers all have their device type and their group address stored in memory, such that only the appropriate energy controllers update their operating characteristics.”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a system that has a display screen and allows a user to view power consumption thresholds that exceed a threshold and provides for a manual override as in Zacharchuk in order to have a demand response system that reduces energy consumption but allows the user to manually override automatic controls.  (Par. 0101 and 0051).

Regarding claim 12,
Cline, Somary, Yi and Zacharchuk teach the limitations of claim 11 which claim 12 depends. Zacharchuk also teaches that the alert can be at least one of an energy consumption report, an estimated utility bill and an override command. (Par. 0051, 0066, Par. 0139. See also rejection for claim 1.) 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Litka et al. (US PG Pub. No. 20200271312), herein “Litka.” 

Regarding claim 21,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 21 depends. They do not teach a pressure differential between exhaust and vent or intake pressure.  However, Litka does teach that the first pressure sensor is configured to measure an exhaust pressure differential between a vent pipe (intake) and an exhaust vent of the venting system of the heating system. (Par. 0005: “An example of a system for detecting blockage of air entering a boiler or exhaust gas exiting the boiler includes an exhaust pressure sensing element, an inlet pressure sensing element, a relay, and a logic circuit. The logic circuit may be coupled to the exhaust pressure sensing element, the inlet pressure sensing element, and the relay, and may be configured to be coupled to a combustion controller of the boiler. The exhaust pressure sensing element may be configured to be coupled to the boiler and to detect an exhaust pressure level in the exhaust of a boiler. The inlet pressure sensing element may be configured to be coupled to the boiler and to detect an inlet pressure level in air entering the boiler. The logic circuit may be configured to determine a firing rate of the boiler based on an input signal received from the combustion controller. The logic circuit may further determine a pressure differential between the exhaust pressure level detected by the exhaust pressure sensing element and the inlet pressure level detected the inlet pressure sensing element. The determined pressure differential may be compared by the logic circuit to a predetermined pressure level differential threshold. The predetermined pressure level differential threshold being dependent on the firing rate. Based on a result of the comparison of the determined pressure differential to the predetermined pressure level differential threshold, the logic circuit determines whether a boiler duct is at least partially blocked. Based on a determination that the boiler duct is at least partially blocked, an interrupt signal is output. The relay may be coupled to the logic circuit. The relay may be configured to receive the interrupt signal from the logic circuit, and upon receipt of the interrupt signal, interrupt power to the combustion controller to shut down a combustion process of the boiler system.” See also Par. 0003, 0004, 0008, 0051, 0055, 0063, and claim 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a sensor that determines a differential between the inlet (vent) and measured exhaust pressure as in Litka in order to determine whether there is blockage either in the intake or the exhaust of the water heater. (Abstract)

Regarding claim 22,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 22 depends. They do not teach a pressure differential.  However, Litka does teach that the system determines a speed of the electric motor of the heating system. (Par. 0018: “During operation of a boiler/water heater, a control system, a separate controller or a device monitors the water temperature and adjusts the thermal input to maintain the water temperature at a desired temperature setting. The thermal input is varied by changing the combustion blower speed, fuel pressure and/or air and fuel flow control valves. The control signal or signals that sets this thermal input is generally, and for this discussion, called the firing rate. In a modulating boiler, the firing rate is continuously changing during the operation of the boiler/water heater.” Par. 0026: “In alternate examples, in addition to the blower speed being adjusted, air and fuel dampers and/or pressure regulators may be adjusted to regulate the air and fuel flow rates. In these various examples, a combustion controller 12 may determine the settings of the various devices (e.g., variable speed drive 5, main gas valve 9 and the like) based the temperature of the water leaving the water heater 30 (e.g. detected by a temperature sensing device, such as a thermocouple, thermostat, or the like) as well as other factors which determine the required thermal input from the combustor 2.”) 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Litka in further view of Shahi et al. (US PG Pub. 20140358458), herein “Shahi.”  

Regarding claim 23,
Cline, Somary, Yi, and Litka teach the limitations of claim 22 which claim 23 depends. They do not teach sensing a current as it relates to speed of the motor.   However, Shahi does teach that the current sensor is configured to measure the current of the electric motor of the heating system relative to the speed of the electric motor determined by the system. (Par. 0010: “The speed of the motor may be sensed with a Hall effect sensor or other shaft speed sensor. Alternatively, the speed may be estimated as a function of an electrical characteristic of the motor. For example, the speed may be estimated by monitoring a current shunt wired to the motor controller to determine a stator current frequency, which is proportional to a speed of the motor.” Par. 0031: “The motor controller 14 also determines the speed of the motor 12 as depicted in step 304. The speed may be sensed with a shaft speed sensor such as a Hall effect sensor or other sensing device or circuit. Sensorless techniques may also be used for determining the motor speed. One type of sensorless speed detection employs algorithms for estimating the rotor speed based on measured electrical parameters. For example, the motor controller 14 may estimate the speed by monitoring the current shunt 24 to determine a stator current frequency, which is proportional to motor speed.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a sensor that determines a differential between the inlet (vent) and measured exhaust pressure and determining the speed of the motor as in Litka with sensing the current to the motor and the proportionality to the motor speed as in Shahi in order to estimate the speed of the motor as a function of the current. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Hikone et al. (US PG Pub. No. 20200096238), herein “Hikone” with a PCT filing date of June 8, 2017. 

Regarding claim 24,
Cline, Somary, Yi teach the limitations of claim 1 which claim 24 depends. They do not teach a pressure differential of a water inlet and outlet.  However, Hikone does teach that a third pressure sensor configured to measure a pressure differential between pressure of the water at an inlet of the heating system and pressure of the water at an outlet of the heating system. (Par. 0007: “A heat source system according to an embodiment of the present invention includes: a plurality of heat source apparatuses including a refrigerant circuit including a water heat exchanger; a water supply header pipe, connected to a load and a plurality of the water heat exchangers by water pipes, and configured to merge and supply, to the load, water flowing in from the plurality of water heat exchangers; a water return header pipe, connected to the load and the plurality of water heat exchangers by water pipes, and configured to split, into the plurality of water heat exchangers, water flowing in from the load; a plurality of pumps, provided on the water pipes connecting the plurality of water heat exchangers and the water return header pipe, and configured to feed water to the plurality of water heat exchangers;” Par. 0039: “When an instruction for operation of the pump 21a is received from the number control unit for apparatuses 75, the water pressure control unit 74a determines the water pressure difference from the measurement values of the outlet pressure sensor 41a and the inlet pressure sensor 42a. The water pressure control unit 74a calculates the flow rate from the determined water pressure difference, and controls the operating frequency of the pump 21a through the inverter circuit 24a such that the calculated flow rate reaches the target flow rate.” Par. 0045: “When an operation instruction for the heat source apparatus 10b is received from the controller 17a, the refrigeration cycle unit 73b controls the refrigeration cycle of the refrigerant circuit 18, in the same manner as the refrigeration cycle unit 73a. When an instruction for operation of the pump 21b is received from the controller 17a, the water pressure control unit 74b determines the water pressure difference from the measurement values of the outlet pressure sensor 41b and the inlet pressure sensor 42b. The water pressure control unit 74b calculates the flow rate from the determined water pressure difference, and controls the operating frequency of the pump 21b through the inverter circuit 24b such that the calculated flow rate reaches the target flow rate.” Par. 0049: “Next, the controller 17a determines, in the following manner, whether or not the operating frequency of the pump 21a is the minimum frequency (step S102). The controller 17a calculates the water pressure difference from the measurement values of the outlet pressure sensor 41a and the inlet pressure sensor 42a, and calculates a water flow rate of only the heat source apparatus 10a from the calculated water pressure difference. Subsequently, the controller 17a determines whether or not the calculated water flow rate is a lower limit value of a flow rate range of the heat source apparatus 10a. In the case where the water flow rate is the lower limit value of the flow rate range of the heat source apparatus 10a, the controller 17a determines that the operating frequency of the pump 21a is the minimum frequency.”  See also Par. 0031 and 0037.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with a sensor that determines a differential between water inlet and outlet pressure as in Hikone in order to provide to the controller an operation target for the heat source apparatus. (Par. 0037)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Besore et al. (US PG Pub. 20130197827), herein “Besore.”  

Regarding claim 25,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 25 depends. They do not teach a temperature sensor of an inlet and temperature outlet and a temperature profile (claim 26).    However, Besore does teach a temperature sensor configured to measure a temperature of one or more of a water inlet, a water outlet, and the venting system of the heating system.  (Par. 0006: “Yet another aspect relates to a hydrocarbon-fueled hot water heater for supplying hot water that includes a water reservoir, a cold water inlet for supplying water to the reservoir, a hot water outlet for dispensing water from the reservoir, a selectively activated fixed-orifice burner for applying heat to the water in the reservoir, temperature sensors for sensing the inlet and outlet pipe temperatures, a processor for processing the sensed temperature data to calculate water usage data for the hydrocarbon-fueled hot water heater, and a communication interface for communicating water usage data to the user.” See also Par. 0031.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with measuring the temperature of a water inlet and water outlet as in Besore in order to estimate the volume of hot water withdrawn from the hot water tank during the particular time period of interest, all as hereinafter described. (Par. 0031, last line) 

Regarding claim 26,
Cline, Somary, Yi, and Besore teach the limitations of claim 25 which claim 26 depends. Besore also teaches that the system determines a temperature profile of the heating system based on one or more of the water inlet, the water outlet, and the venting system temperature measured by the temperature sensor. (Par. 0044: “in the illustrative embodiments herein described, the temperature versus time profile for the burner derived from temperature data collected using sensor 72 is used to determine the burner on time. FIG. 4 presents a data flow diagram for a process implemented in processor 74 (FIG. 2) or 92 (FIG. 3) to process the collected burner related temperature versus time data to estimate burner on time and gas usage in a gas burning device. In this embodiment, data is collected via sensor 72 for successive 24 hour periods beginning at 12:00 am. The data for each 24 hour period is then processed to identify turn on and turn off events that occurred during the 24 hour period, determine the time lapse between successive turn on and turn off events, that is, the duration of each on period for the burner, that occurred during that 24 hour period and finally to calculate from that information, the amount of gas consumed during that 24 hour period. The embodiments herein described are configured to collect, process and display data for a time period of 24 hours. Other time periods could be similarly employed.” See also Par. 0031.) 

Claims 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Somary in further view of Yi in further view of Chinese application Huang et al. (CN 108870529), herein “Huang.”  

Regarding claim 27,
Cline, Somary, and Yi teach the limitations of claim 1 which claim 27 depends. They do not teach decreasing a temperature setpoint when an outdoor temperature is above a certain temperature.  However, Huang does teach that the heating system automatically decreases an initial temperature setpoint of the heating system when a current outdoor temperature is above a maximum outdoor temperature setpoint.  (Page 6, Par. 2: “if the outdoor temperature is higher than 0 degrees centigrade, the background analyzing system reduces the set water temperature set value is 60, based on this principle for raising and lowering temperature automatic setting operation.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system for a pool and spa that includes a heater that monitors the pressure of gas and the water pressure of the heater and also controls the system based on comparison of threshold values using a controller system as in Cline with using a heating furnace that uses a plurality of sensors and to compare this sensor data to thresholds to monitor a heating furnace and its health as in Somary with comparing a difference of exhaust pressures from the last recorded difference as in Yi with automatically lowering a setting of heat exchange system when the outdoor temperature is higher than a particular value as in Huang in order to improve the operating efficiency of a heat exchange unit. (Page 4, Par. 3) 

Regarding claim 28,
Cline, Somary, Yi and Huang teach the limitations of claim 27 which claim 28 depends. Huang also teaches that the heating system automatically increases the initial temperature setpoint of the heating system when the current outdoor temperature is below a minimum outdoor temperature setpoint.  (Page 4, Par. 1: “…when the outdoor temperature is lower than -10 degrees centigrade, the background analyzing system directly improves the set outlet water temperature set value is 70degrees centigrade, if the outdoor temperature is higher than 0 degrees centigrade, the background analyzing system reduce the set outlet water temperature set value is 60.”) 

Regarding claim 29,
Cline, Somary, Yi and Huang teach the limitations of claim 28 which claim 29 depends. Huang may also teach the initial temperature setpoint of the heating system, the maximum outdoor temperature setpoint, and the minimum outdoor temperature setpoint are configurable by a user (front end controller with a display) by way of one or more interface screens generated by the heating system. (Claim 2: “...front end controller for acquiring data, analyzing and adjusting heating control strategy.” Examiner’s Note – Cline also teaches a user that is able to enter commands and settings through an LCD and control panel. (Par. 0049) Somary also teaches a user interface 410 to submit instructions to the furnace.) 


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection.  Examiner is persuaded by applicant's arguments that Beals does not disclose "compare a determined difference between the measured exhaust pressure of the venting system and a stored last recorded measurement of the exhaust pressure of the venting system and a last recorded determined difference Therefore, a new reference (Yi) have been admitted to cover the deficiencies in the original rejection.  The amended independent claims combined from the dependent claims and therefore this application is a non-final action.  

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Crimins (US PG Pub. 20170363312) may also teach the elements of claim 11 in paragraphs 0039, 0085, 0125, and 0141. 
Zuo et al. (US PG Pub. No. 20200207237) may also teach the elements of claim 23 in paragraph 0087 as related to a battery heating system. 
Burnham et al (US Patent No. 4732712) may also teach the elements of claim 24 in claim 13. 
Japanese application TSUGAWA AKIHISA (JP H0886433 A) may also teach the portion of "compare a determined difference between the measured exhaust pressure of the venting system and a stored last recorded measurement of the exhaust pressure of the venting system and a last recorded determined difference” in claim 1 where: “Exhaust gas of a combustion device in which an exhaust pipe is connected to an exhaust port of an indoor-installed combustion device, and a fan for supplying combustion air exhausts exhaust gas generated by a burner to the outside through the exhaust pipe. In the device, an electric shutter is provided at the outlet of the exhaust pipe, a pressure gauge is provided near the exhaust port, and the pressure when the fan is rotated when the electric shutter is closed is stored in advance to start the operation of the combustion device. Before combustion of the burner, the fan is rotated with the electric shutter closed, the pressure at that time is compared with a previously stored value, and a means for issuing an alarm when the difference is a certain value or more is provided. Equipment exhaust system.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116